Citation Nr: 1225450	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  00-07 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an additional compensable rating under Diagnostic Code 5003 for the service-connected post operative residuals of a torn cartilage, right knee, with degenerative changes.  

2.  Entitlement to an increased rating for torn cartilage, right knee, post operative, with degenerative changes, currently evaluated as 10 percent disabling, under Diagnostic Code 5259.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to November 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2010, a videoconference hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In December 2010, the Board remanded appeals for a cervical spine disorder and the loss of teeth.  Review of the claims folder and Virtual VA records shows that the requested development has not been completed.  Those issues remain open and are not ripe for appellate review at this time.  

The December 2010 Board decision also granted and denied other claims.  A rating in excess of 10 percent for a torn cartilage, right knee, was denied.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, pursuant to a Joint Motion for Remand (JMR) the Court vacated the Board's denial of a rating in excess of 10 percent for the post operative residuals of a torn cartilage of the right knee and remanded the matter for action consistent with the JMR.  

The December 2010 Board decision noted: "The issue of entitlement to service-connection for tinnitus has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action."  The record does not reflect any action on the tinnitus claim and the Board again refers the matter to the AOJ.  


FINDINGS OF FACT

1.  The post operative residuals of a torn cartilage, right knee, post operative, with degenerative changes, are symptomatic with complaints of aching, soreness, pain, as well as occasional stiffness, swelling, and giving way.  Objective symptoms include mild degenerative changes on X-rays, crepitance, mild tenderness of the medial joint line, and limitation of motion on flexion to 95 degrees due to pain.  

2.  The symptoms of the post operative residuals of a torn cartilage, right knee, post operative, with degenerative changes do not result in femur fracture or malunion, ankylosis, instability, semilunar cartilage dislocation, limitation of flexion to approximately 30 degrees or less, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for an additional compensable rating for the service-connected post operative residuals of a torn cartilage, right knee, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.14, 4.71a and Diagnostic Codes 5003, 5255 through 5263 (2011).  

2.  The criteria for a rating in excess of 10 percent for torn cartilage, right knee, post operative, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.14, 4.71a and Diagnostic Codes 5003, 5255 through 5263 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A remand by the Court is meant to entail a critical examination of the justification of the decision and is not merely for the purpose of rewriting the Board decision so it will superficially comply with the requirement to explain the reasons and bases of the decision.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  With that in mind, the Board has reviewed the remanded decision as well as the JMR.  

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.  Of particular note in this regard are the statements from the Veteran's wife and brother dated in April 2006.  They generally speak of the Veteran's disability without providing details or information as to the rating criteria.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in October 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in January 2007.  The October 2006 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had VA examinations in November 2006, December 2007, and April 2010.  For the most recent examination, the report specified that the claims file was reviewed.  The examiners provided medical opinions as to diagnosis and the extent of the disability.  Opinions as to etiology were not needed because there is no dispute that the post operative residuals of the removal of the right medial meniscus with degenerative changes are service connected.  The Veteran has also been afforded a videoconference hearing with the undersigned in August 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



An Additional Compensable Rating Under Diagnostic Code 5003 for the Post Operative Residuals of a Torn Cartilage, Right Knee, with Degenerative Changes

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations 
                                                                                          20 percent;
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups                                                     10 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2011).  

The only rating provided by Diagnostic Code 5259 is 10 percent for "Cartilage, semilunar, removal of, symptomatic."  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  

The JMR asserted that the Board failed to adequately explain the basis for its December 2010 decision because it failed to consider the applicability of Diagnostic Code (DC) 5003 for degenerative arthritis established by X-ray findings in addition to the 10 percent rating assigned under DC 5259.  The JMR cited one Court case and two VA General Counsel Opinions that do not apply.  

The JMR conceded that "pyramiding" or compensating the same disability twice (or more) under different diagnoses was specifically forbidden by regulation.  38 C.F.R. § 4.14 (2011).  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court determined that there was no pyramiding effect in the assignment of disability ratings for three facial conditions under different diagnostic codes.  In that case, the Court found that the Veteran was entitled to combine his 10 percent rating for disfigurement under DC 7800 with an additional 10 percent rating for tender and painful scars under DC 7804 and a third 10 percent rating for facial muscle injury interfering with mastication under DC 5325.  The Court reached this conclusion because "none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions."  Id, at 262 (Emphasis by Court).  

The JMR also noted that VA General Counsel Precedent Opinion VAOPGCPREC 9-2004 (Sept. 17, 2004) authorized separate evaluations for limitation of leg flexion and extension and VAOPGCPREC 23-97 authorized separate evaluations for arthritis and subluxation or instability of the knee under DC's 5003 and 5257.  

In VAOPGCPREC 23-97 the General Counsel (GC) addressed the question "Where a claimant has arthritis and instability of the knee, does 38 C.F.R. §4.71a authorize multiple ratings under DC's 5003 and 5257?"  Of significance in this case, the GC found that DC 5003 was based on X-ray findings and limitation of motion.  The opinion went on to explain that because DC 5257 was based on instability, not limitation of motion, the veteran's knee could be rated under both criteria without pyramiding.  This opinion clearly authorizes ratings based on limitation of motion to be combined with ratings based on a completely different symptom, too much motion.  

VAOPGCPREC 23-2004 went one step further and authorized limitations of motion in different directions to be combined.  In that case the question was whether ratings for limitations of flexion under DC 5260 and ratings for limitation of extension under DC 5261 could be combined.  Flexion or bending of the knee affects the ability to walk, sit at a desk, computer, or work bench, or drive a car.  Extension or straightening of the leg affects the ability to stand or walk.  The GC provided a detailed analysis that basically concluded that limitations of flexion and limitations of extension were two different impairments and both could be rated and separately compensated for the same knee.   

The case and opinions cited in the JMR do not apply in this case, because they address disabilities that are clearly different.  They are not duplicative or overlapping, which the Court in Estaban emphasized was the criteria.  In this case DC's 5259 and 5003 are clearly duplicative and overlapping.  Diagnostic Code 5259 provides a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."  That is, there are only two requirements for a compensable rating under this Diagnostic Code.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of a disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  STEDMAN'S MEDICAL DICTIONARY, 1742 (27th ed., 2000).  Thus, the second requirement is very broad and in most cases will work in favor of providing a veteran with a compensable rating after meniscal surgery.  

Thus the question presented here is whether the term symptomatic as used in Diagnostic Code 5259 is so broad that it is duplicative and overlapping with the limitation of motion contemplated under Diagnostic Code 5003.  

Fortunately, the VA GC has provided a clear answer in an opinion that controls this case, but was not discussed in the JMR.  

In VAOPGCPREC 9-98 (Aug. 14, 1998) the GC addressed a hypothetical situation presented in the request for the opinion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  The medical evidence showed pain, tenderness, friction, osteoarthritis (presumably established by X-ray), and slight loss of motion in the knee.  Given the findings of osteoarthritis (another term for degenerative arthritis), the availability of a separate rating under DC 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Even if the claimant technically had a full range of motion but the motion was inhibited by pain, a compensable rating for arthritis under DC 5003 and section 4.59 would be available.  See Lichtenfels, 1 Vet. App. at 488.  Absent the X-ray findings of arthritis, limitation of motion should be considered under DC 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or DC 5261.  

A quick read of this part of the GC's response might lead the novice to conclude that ratings could be assigned for both DC's 5003 and 5259.  However, it must be remembered that this was a response to a hypothetical situation in which the requester asked GC to assume that Diagnostic Code 5259 did not involve limitation of motion.  The holding for the GC opinion did not hold that ratings could be assigned for both DC's 5003 and 5259.  In fact, the actual opinion and the final holding were much different.  

9.  With respect to DC 5259, removal of the semilunar cartilage (or meniscus, see Robert Bruce Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 531-32 (2d ed. 1983)), may resolve restriction of movement caused by tears and displacements of the menisci.  See Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982).  However, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  See Robert H. Miller, III, Knee Injuries, in 2 Campbell's Operative Orthopedics 1146 (S. Terry Canale ed., 9th ed. 1998).  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of sections 4.40 and 4.45 must be considered.  

Holding:  DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  

VAOPGCPREC 9-98 (Aug. 14, 1998)

The Board must base it decisions on the law, regulations and precedent opinions of the chief legal officer of the Department (the General Counsel).  38 U.S.C.A. § 7104(a), (c) (West 2002).  Pertinent to this case, there are GC opinions stating that Diagnostic Code 5003 is based on limitation of motion and that Diagnostic Code 5259 is based on limitation of motion.  These are not limitations of different motions as in VAOPGCPREC 23-2004.  Rather, they appear to be broad and inclusive, any limitation of motion.  This is consistent with the VA policy of providing at least minimum compensation where there is an actual disability.  Cf. 38 C.F.R. § 4.59 (2011).  Because DC's 5003 and 5259 both cover limitation of motion, they are duplicative and overlapping.  See Estaban.  Consequently, it would be pyramiding to assign ratings under both diagnostic codes.  38 C.F.R. § 4.14.  

An Increased Rating for a Torn Cartilage, Right Knee, Post Operative, with Degenerative Changes, Currently Evaluated as 10 Percent Disabling

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least one year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board has considered all applicable rating criteria.  The Board finds that any rating criteria not discussed do not provide a basis for a higher or an additional rating.  

The November 2006 VA X-ray studies of the right knee revealed mild degenerative change in the medial joint compartment and also the patellofemoral lesion.  There was no fracture, bone erosion or joint effusion.  The impression was mild degenerative change.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When assigning an evaluation under Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, providing for consideration of such factors as functional loss due to pain, must be considered.  VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  The Court determined that 38 C.F.R. § 4.40 specifically refers to disability due to lack of normal "endurance", provides for a rating to be based on "functional loss . . . due to . . . pain", and states that "a part which becomes painful on use must be regarded as seriously disabled."  (Emphasis by Court).  Furthermore, section 4.40 provides that "[i]t is essential that the [rating] examination . . . adequately portray the . . . functional loss."  (Emphasis by Court).  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  DeLuca, at 205.  In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied the principles of DeLuca to the rating of knees.  

As discussed above, DC 5003 provides a 10 percent rating where there is arthritis and any limitation of motion.  Since a limitation of motion is a symptom and the Veteran's knee is already being compensated for being symptomatic, an additional rating under DC 5003 would be duplicative and overlapping, pyramiding, the payment for the same disability twice specifically prohibited by regulation.  38 C.F.R. § 4.14 (2011).  In the alternative, to assign a higher rating under DC 5003, there would have to be X-ray evidence of involvement of 2 or more service-connected major joints or 2 or more service-connected minor joint groups, without limitation of motion and with occasional incapacitating exacerbations.  See above.  Inasmuch as the Veteran does not have any other service-connected joint disability, without limitation of motion, those criteria are not met and a higher, 20 percent, rating cannot be assigned under DC 5003.   

There is no evidence of impairment of the femur with fracture or malunion ratable under 38 C.F.R. § 4.71a, DC 5255 (2011).  

There is no evidence of ankylosis of the knee ratable under 38 C.F.R. § 4.71a, DC 5256 (2011).  

During his August 2010 videoconference hearing, the Veteran testified that his right knee was "not that stable at times."  On the November 2006 VA examination, the knee was stable.  The knee was again found to be stable on the December 2007 VA examination.  The examiner specifically reported that knee stability testing showed a negative Lachman's test, negative anterior drawer sign, no varus or valgus instability, and a negative McMurray sign.  On the April 2010 VA examination the examiner again specified that the knee was stable.  Review of the VA clinical records shows no evidence of subluxation or instability.  While the Veteran may feel that his knee is not stable at times, the trained medical professionals repeatedly determined that there was no instability.  The objective medical findings provide the preponderance of evidence on this point.  In the absence of instability, a rating cannot be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

A 20 percent rating may be assigned under Diagnostic Code 5258 for dislocation of the semilunar cartilage (or meniscus) with frequent episodes of locking, pain and effusion into the joint.  This is the only evaluation assignable under this rating code.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  A higher rating would require additional manifestations, ratable under other criteria.  

The report of the November 2006 VA examination shows the Veteran complained of right knee pain.  Pain increased in cold weather, prolonged sitting and standing, walking distances greater than 200 yards, and climbing stairs.  The Veteran had similar complaints on the December 2007 VA examination.  He reported stiffness but denied heat or redness.  He denied locking.  Examination revealed some tenderness at the medial joint line.  Otherwise, there was no ankylosis, no soft tissue swelling, no effusion, and no warmth or erythema to palpation.  On the April 2010 VA examination, the Veteran reported ongoing aching, soreness, pain, occasional stiffness, swelling, and occasional giving way.  On a VA Rheumatology consult, later in April 2010, the Veteran reported occasional right knee swelling.  Examination disclosed bilateral knee crepitance, mild tenderness of the medial joint line, bilaterally, without synovitis or effusion.  During his August 2010 videoconference hearing, the Veteran testified of having swelling and giving way of his right knee.  He emphasized that he did have swelling occasionally.  

The service treatment records show that the Veteran had locking type episodes and swelling of his right knee.  He was surgically treated and a tear was found in the medial meniscus.  The medial meniscus was removed.  Since then, the Veteran has been seen many times for his knee complaints.  However, none of the medical personnel have documented any locking or swelling.  Most importantly, they have not diagnosed any dislocation of the meniscus or semilunar cartilage.  Therefore, there is no basis to rate the disability as a dislocation of the semilunar cartilage under 38 C.F.R. § 4,71a, DC 5258.  

The current 10 percent rating is assignable where the knee remains symptomatic following removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  Here too, this is the only evaluation assignable under this rating code.  A higher rating would require additional manifestations, ratable under other criteria.  

Normal knee range of motion is to 140 degrees in flexion and zero degrees in extension.  38 C.F.R. § 4.71a, Plate II.

Limitation of flexion is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  These criteria provide a noncompensable rating where flexion (or bending) is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a maximum rating of 30 percent rating where flexion is limited to 15 degrees.  

On VA examination in November 2006, the Veteran complained of right knee pain.  Examination showed right knee flexion went to 120 degrees without pain on motion.  There was no additional limitation with repetition.  This does not approximate any of the above criteria for a higher rating based on limitation of flexion.  

When the Veteran was examined in December 2007, he reported ongoing knee pain.  He described pain as flare-ups that occurred after walking a mile or on stairs and usually lasted several hours to a day.  Examination showed right knee flexion went to 130 degrees without pain on motion.  After repetition, there was the same range of motion and no pain.  Again, these findings do not approximate any of the above criteria for a higher rating based on limitation of flexion.   

On the April 2010 VA examination, there was flexion from 0 to 125 degrees, with pain in the last 30 degrees of flexion.  Repetitive testing was done to determine the DeLuca factors of 38 C.F.R. §§ 4.40 and 4.45.  The examiner found no change in pain or motion.  The limitation of flexion to 125 degrees minus 30 degrees due to pain would be 95 degrees.  For a third time, examination by a trained professional resulted in findings that do not approximate any of the above criteria for a higher rating based on limitation of flexion.  

Limitation of extension (or straightening) is ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  These criteria provide a noncompensable rating where extension is limited to 5 degrees from the straight leg position; a 10 percent rating where extension is limited to 10 degrees; a 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a maximum rating of 50 percent rating where extension is limited to 45 degrees from the straight leg position.  In this case, there is no evidence of a limitation of extension ratable under these criteria.  Consistently, on the November 2006, December 2007 and April 2010 VA examinations, the Veteran could fully extend his knee to the 0 degree position without evidence of pain or other symptoms.  Thus, there is no limitation of extension warranting an additional rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

There is no evidence of impairment of the fibula or tibia with nonunion or malunion ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  

There is no evidence of genu recurvatum ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2011).  

There is simply no evidence that would meet any applicable criteria for a higher rating or for an additional rating for the service-connected right knee disability.  While the Veteran may feel that a higher or additional rating is warranted, the objective findings of the trained medical professionals are more probative in determining if the disability approximates the criteria for a higher or additional rating.  In this case, those findings provide a preponderance of evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We concede that the service-connected right knee disability has developed degenerative changes.  However, the changes in knee function are not so significant that the criteria for a higher or additional rating were met at any time during the rating period.  Thus, uniform rating is appropriate in this case.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the service-connected knee disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

There is no evidence of any recent hospitalization for the right knee.  The report of the November 2006 VA examination shows that the knee disability had no effects on the Veteran's usual occupation or daily activities.  For the December 2007 VA examination, the examiner reported that the Veteran had retired after working for a vehicle manufacturer for 29 years.  His right knee did not affect his occupation or his day to day routine activities.  On the April 2010 VA examination, the examiner noted that the Veteran had been retired from a car manufacturer for 18 years and that he could function and work.  He could do all of his normal daily activities.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veteran is currently rated as 20 percent disabled by an amputation of the left thumb and index finger distal phalanges; 10 percent disabled by a torn cartilage of the right knee, post-operative with degenerative changes, 10 percent disabled by residuals of an injury to the tempromandibular joint, and 10 percent disabled by residuals of an injury to the lower lip.  The combined rating is 40 percent.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the right knee increased rating claim in this case does not show that the Veteran has asserted his right knee disability or that his service-connected disabilities render him unemployable.  That is, the record here does not raise a TDIU claim.  

ORDER

An additional compensable rating under DC 5003 for the service-connected post operative residuals of a torn cartilage, right knee, with degenerative changes, is denied.  

A rating in excess of 10 percent for torn cartilage, right knee, post operative, with degenerative changes, under DC 5259, is denied.  

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


